Citation Nr: 0300192	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  94-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for rheumatoid 
arthritis with degenerative arthritis, multiple joints, 
currently evaluated as 60 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1958 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The March 1994 rating decision 
denied an increased evaluation for the service-connected 
rheumatoid arthritis with degenerative arthritis, then 
rated as 40 percent disabling.  

The record reflects that during the pendency of this 
appeal, the RO granted an increased evaluation from 40 
percent to 60 percent by rating decision dated in March 
2002. 


FINDING OF FACT

The service-connected rheumatoid arthritis with 
degenerative arthritis involving the shoulders, hips, 
knees, and feet, is totally incapacitating.


CONCLUSION OF LAW

The criteria for a 100 percent rating for rheumatoid 
arthritis with degenerative arthritis involving multiple 
joints have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.7Part 4, Diagnostic Code 5002 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard, the RO in a September 2002 letter, advised 
the appellant of the change in the law and of its 
consideration of this new law in the context of his claim 
for increased compensation benefits.  The rating decision, 
Statement of the Case, and Supplemental Statements of the 
Case advised the appellant of the information and medical 
evidence necessary for a higher rating evaluation for the 
service-connected disability.  Further, the record 
reflects the RO has obtained all of the VA treatment 
records that the appellant identified as relevant to his 
claim.  During a May 1994 hearing, the appellant presented 
testimonial evidence for consideration in support of his 
claim.  Additionally, the appellant was afforded VA 
examination in December 2001 to evaluate the nature and 
severity of his service-connected disability.  Therefore, 
under the facts and circumstances of this case, the Board 
is satisfied that VA has fulfilled its duties to notify 
and assist the appellant with his appeal. Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportional to the severity of 
the several grades of disability.  38 C.F.R. §§ 4.1, 4.10.  
Therefore, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

A disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled 
movements smoothly, pain on movement, swelling, deformity, 
atrophy of disuse, as well as instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight-bearing.  38 C.F.R. § 4.45.

In considering the severity of the appellant's disability, 
the Board has reviewed the appellant's medical history.  
38 C.F.R. §§ 4.1, 4.2.  The assigned rating is based upon 
the current extent of the disability, consequently, the 
focus of the Board's inquiry will be on the recent 
evidence, which is the most probative source of 
information as to the current extent of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability or an 
event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The appellant's rheumatoid arthritis with degenerative 
arthritis is rated under Diagnostic Code 5002.  Under that 
code, rheumatoid arthritis, as an active process, warrants 
a 60 percent evaluation where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe 
impairment of health or severely incapacitating 
exacerbation occurring 4 or more times a year, or a lesser 
number over prolonged periods.  A 100 percent evaluation 
is warranted for constitutional manifestations associated 
with active joint involvement, totally incapacitating. 

Diagnostic Code 5002 also provides that chronic residuals 
in an inactive process are rated as limitation of motion 
or ankylosis under the appropriate diagnostic codes for 
the specific joints involved.  A Note to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002,  provides that the ratings 
for the active process will not be combined with the 
residual ratings for limitation of motion of ankylosis.  
Rather, the higher rating evaluation will be assigned.  

The service medical records show that the veteran was 
treated for multiple joint complaints.  In June 1978 the 
RO granted service connection for rheumatoid arthritis by 
history and degenerative arthritis. 

The record discloses the appellant has undergone several 
periods of hospitalization between 1993 and 1996 for 
rehabilitative treatment for his rheumatoid arthritis.  At 
the time of each discharge it was remarked that he was 
unemployable.  During a hearing at the RO in May 1994 he 
indicated that he spent the day gardening.  VA Outpatient 
clinical records, dated from 1994 to 2000, document 
ongoing treatment for his arthritic disorders.

A VA examination was conducted in December 2001.  This 
report indicates the appellant reported a history of 
rheumatoid arthritis involving several joints.  The 
appellant described arthritis involving his hands, wrists, 
knees, ankles, elbows, and hips manifested by severe pain 
in the affected joints, particularly during exposure to 
inclement weather conditions.  He reported that his daily 
activities were affected by his arthritis, especially his 
hands.  He also reported using a cane intermittently since 
the 1970s.  The appellant was noted to be maintained on a 
course of prescribed medications, with ongoing clinical 
evaluation.  On a scale of 1 to ten he described the pain 
on a sunny day as 5 and on a cold, damp, rainy day as 11.  
He reported morning stiffness and some times swelling.  
Precipitating factors were the weather and activities he 
was not supposed to due.  

Pertinent findings on physical examination revealed severe 
chronic rheumatoid arthritis of the wrists and hands with 
characteristic ulnar deviation and deformities, greater in 
the right hand than the left hand.  The appellant was 
evaluated with severe functional loss due to pain.  
Osteoarthritis was diagnosed involving the shoulders, 
hips, knees, and feet, productive of moderate to severe 
functional impairment.  The appellant was noted to 
ambulate with the use of a cane.   

On the basis of the examination results and other evidence 
of record, it was the assessment of the examiner that the 
appellant had severe rheumatoid arthritis of the wrists 
and hands, greater on the right than left, with severe 
characteristic ulnar deviation of the hands and 
contracture deformities of the hands.  Additionally, there 
was radiologic confirmation of osteoarthritis of the 
shoulders, hips, and knees with joint pain reported in the 
elbows, shoulders, knees, hips, and ankles.  It was the 
opinion of the examiner that the affected joints exhibited 
weakened movements, excessive fatigability and 
incoordination and functional loss due to pain and 
functional impairment during flare-ups of moderate to 
significant severity.  Notably, blood tests revealed 
normocytic normochromic anemia, elevated erythrocyte 
sedimentation rate, which was noted to parallel disease 
activity, and positive rheumatoid factor.

Analysis

The evidence reflects that the veteran has been receiving 
ongoing treatment, including hospitalizations, for the 
rheumatoid arthritis.  The December 2001 VA examination 
report, as well as the other evidence of record, 
essentially demonstrates the appellant's rheumatoid 
arthritis is an active process with normocytic 
normochromic anemia.  Additionally, the examiner stated 
that the rheumatoid arthritis of the wrists and hands was 
severe with severe functional loss due to pain. 
Furthermore, the examiner indicated that the veteran had 
arthritis of the shoulders, hips, knees, and feet with 
moderate to severe functional loss due to pain.  The 
record indicates that the veteran is unemployable. 

The clinical reports, when considered in conjunction with 
recent VA examination findings and opinion, support a 
finding that the appellant's rheumatoid arthritis is an 
active process that has continuously had a severe effect 
on his functional abilities, with periods of total 
incapacitation.  Additionally he has degenerative 
arthritis involving multiple joints.  

Following a careful and considered review of the record, 
the Board concludes that the nature and severity of the 
appellant's rheumatoid arthritis with degenerative 
arthritis more nearly approximates the criteria for a 100 
percent rating evaluation under Diagnostic Code 5002.  
38 C.F.R. § 4.7.  Accordingly, a 100 percent evaluation is 
warranted. 


ORDER

A 100 percent evaluation is granted for rheumatoid 
arthritis with degenerative arthritis, subject to the law 
and regulations governing the award of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

